Title: To John Adams from Yusuf Karamanli, 25 May 1800
From: Karamanli, Yusuf
To: Adams, John


				Translated extract from a letter of the Bashaw of Tripoli to the President of the United States.
					
					May 25, 1800.
				
				After having cultivated the branches of our good will, and paved the way for a good understanding and perfect friendship which we wish may continue forever, we make known that the object and contents of this, our present letter, is, that whereas your consul, who resides at our court in your service, has communicated to us, in your name, that you have written to him, informing him that you regarded the regency of Tripoli in the same point of view as the other regencies of Barbary, and to be upon the same footing of friendship and importance. In order to further strengthen the bonds of a good understanding, blessed be God, may he complete and grant to you his high protection! But, our sincere friend, we could wish that these your expressions were followed by deeds and not by empty words. You will, therefore, endeavor to satisfy us by a good manner of proceeding. We, on our part, will correspond with you, with equal friendship, as well in words as deeds. But if only flattering words are meant, without performance, every one will act as he finds convenient. We beg a speedy answer, without neglect of time, as a delay on your part cannot but be prejudicial to your interests. In the mean time, we wish you happiness.Given in Tripoli, in Barbary, the 29th of the moon Hegia, the year of the Hegira 1214, which corresponds with the 25th May, 1800.
				
					
				
				
			